DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to the Petition Decision 3/16/2021.
Election/Restrictions
Applicant’s election of Species A, Claims 1-19 in the reply filed on 2/3/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/2021.
Claims 1-20 are allowable. The restriction requirement including Species A and Species B , as set forth in the Office action mailed on 9/3/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species B is withdrawn.  Claim 20 , directed to species B is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/394,205, filed on 3/5/2012.
Information Disclosure Statement

The IDS filed 5/13/2019 and 5/31/2019 have been considered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
a. 	Claim 20, line 1, change the status identifier from: 
“(Withdrawn)” to - -(Previously Presented)- -.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a.	Regarding claim 1, the prior art of the record does not anticipate or make obvious the applicant’s method as claimed and including the following: A method of manufacturing a light emitting module, comprising: continuously applying, by a dispenser, an uncured paste of sealing material on a plurality of light-emitting diodes aligned on an elongated base board; and curing the applied paste of sealing material.
	i.	Tsumura, US PGPub 20060243947, shows a method of forming a light shielding paste and curing it.  The invention aims at providing A light-shielding paste which contains a thermoplastic resin and an inorganic member as essential components; A light-shielding paste which contains a thermosetting resin and an inorganic member as essential components; A curable composition which contains, as essential components, (A) an organic compound comprising an organic main chain containing at least two carbon-carbon double bonds reactive with a SiH group in each molecule, (B) a silicon compound having at least two SiH groups in each molecule, (C) a hydrosilylation catalyst, (D) a silane coupling agent and/or an epoxy group-containing compound, (E) a silanol condensation catalyst, and (F) an inorganic member; The above curable composition which further contains (G) silica; The above curable composition which shows such a flow leveling property that when the composition is allowed to stand on a glass substrate inclined at an angle of 80 degrees at 100.degree. C. for 1 hour, the flow-out distance is not longer than 2 cm; A light-shielding paste which comprises the above curable composition; or, A method of forming a light-shielding resin layer on a LED package having an aperture comprising a bottom and sidewalls and formed of a molding resin by a monolithic process with the respective ends of an external positive electrode and an external negative electrode being exposed at a predetermined distance on the aperture bottom which method comprises (1) applying a light-shielding paste to a substrate; (2) bringing the LED package aperture into close contact therewith; and (3) heating the LED package with the aperture facing upward; and thereby the light-shielding paste is allowed to spread along the package sidewalls alone. The curable composition of the invention is excellent in light-shielding ability and is highly resistant to light and, therefore, can be used as a light-shielding paste. Further, the curable composition of the invention is low in fluidity and, therefore, light-emitting diodes with the curing product formed on the LED package sidewalls alone can be obtained by using that curable composition. Furthermore, according to the method of light-shielding resin layer formation according to the invention, it is possible to efficiently apply a light-shielding paste to the LED package sidewalls alone for light-shielding resin layer formation, whereby the productivity is markedly improved. 
However it fails to show continuously applying, by a dispenser, an uncured paste of sealing material on a plurality of light-emitting diodes aligned on an elongated base board as in the instant application.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812